ICJ_061_WesternSahara_UNGA_NA_1975-01-03_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

SAHARA OCCIDENTAL

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE DU 3 JANVIER 1975

1975

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

WESTERN SAHARA

(REQUEST FOR ADVISORY OPINION)

ORDER OF 3 JANUARY 1975
Mode officiel de citation:

Sahara occidental, ordonnance
du 3 janvier 1975, C.LJ. Recueil 1975, p. 3.

Official citation:

Western Sahara, Order
of 3 January 1975, I.C.J. Reports 1975, p. 3.

 

Sales number 40 4
N° de vente:

 

 

 
INTERNATIONAL COURT OF JUSTICE

YEAR 1975

3 January 1975

WESTERN SAHARA

(REQUEST FOR ADVISORY OPINION)

ORDER

The President of the International Court of Justice,
Having regard to Article 66, paragraph 2, of the Statute of the Court;

Whereas, on 13 December 1974, the General Assembly of the United
Nations adopted a resolution requesting the International Court of
Justice to give an advisory opinion on the following questions:

“T. Was Western Sahara (Rio de Oro and Sakiet El Hamra) at the
time of colonization by Spain a territory belonging to no one
(terra nullius)?

If the answer to the first question is in the negative,

II. What were the legal ties between this territory and the Kingdom
of Morocco and the Mauritanian entity?”

Whereas certified true copies of the English and French texts of the
aforesaid resolution of the General Assembly were transmitted to the
Court by a letter of the Secretary-General of the United Nations dated
17 December 1974 and filed in the Registry on 21 December 1974;

Whereas the General Assembly has requested that the advisory opinion
of the Court be given at an early date, and having regard to Article 87,
paragraph 2, of the Rules of Court;

4

1975
3 January
General List
No. 61
WESTERN SAHARA (ORDER 3 I 75) 4

Fixes 27 March 1975 as the time-limit within which written statements
may be submitted in accordance with Article 66, paragraph 2, of the
Statute of the Court;

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative,
at the Peace Palace, The Hague, this third day of January, one thousand
nine hundred and seventy-five.

(Signed) Manfred LACHS,
President.

(Signed) S. AQUARONE,
Registrar.
